             Case 5:20-cr-00540-XR Document 6 Filed 11/17/20 Page 1 of 5


                                                                                         FILED
                              UNITED STATES DISTRICT COURT                             NOV 17 2O8
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION
                                                                                   CLEiSTRICT CLERK
                                                                                       STERN   )J   OF TEXAS
                                                                                  BY
  UNITED STATES OF AMERICA

  Plaintiff                                      $2t3O
                                                     §
                                                         INFORMATION                                    XR
  V.
                                                     §
                                                         IViolation: Wire Fraud, 18 U.S.C. § 1343]
  VICTOR FARIAS,                                     §
                                                     §
  Defendant                                          § Notice of Government's Demand For
                                                     § Forfeiture

THE UNITED STATES ATTORNEY CHARGES:

                                   GENERAL ALLEGATIONS

        At all times relevant to this Information:

Definitions:

        1.       A "Ponzi scheme" is a type of fraudulent scheme in which a perpetrator obtains

        money from victims, generally for a purported investment opportunity, but uses some or

        all of the money for an unrelated purpose, such as to pay the perpetrator's personal

        expenses. When earlier victims are owed money from their supposed "investments," they

        are either convinced to "reinvest" their principal and illusory profits with the perpetrator,

       or they are paid with money from later victims' "investments." Because earlier victims

       often must be paid with funds defrauded from later victims, a Ponzi scheme generally

       requires a constant influx of new victims to be successful.

The Scheme:

       2.        Defendant Victor Farias is the owner of Integrity Aviation & Leasing LLC (IAL),

       a company that he founded in or around 2013. Between approximately 2013 and 2019,

       Farias used IAL to perpetuate a Ponzi scheme, whereby he solicited investOr money based


Information    Farias 1/5
             Case 5:20-cr-00540-XR Document 6 Filed 11/17/20 Page 2 of 5




        on misrepresentations of material facts, resulting in net losses to investors of

        $7,424,646.42. Both Farias and IAL are located within the Western District of Texas and

        were during the time period of this scheme.

        3.       Between approximately 2013 and 2019, Farias and others acting at his direction

        persuaded victims to invest in IAL by offering them Secured Promissory Notes based on

        false and misleading promises and representations, including that: (1) money provided by

        investors would be used to purchase aircraft engines, which would then be leased to airlines

        for profit; (2) Farias would not pay himself a salary; (3) Farias would not pay commissions

        to himself or his sales force; and (4) that victims would receive regular interest payments

        from IAL's purported leasing of aircraft engines to airlines.

        4.      Farias made and directed others to make these misrepresentations knowing they

        were false and for the purpose of obtaining money from potential investor victims. Multiple

        investor victims were interviewed and stated they would not have invested in IAL if they

       had known the truth about IAL's business practices and what Farias would do with their

       money.

       5.       In fact, IAL purchased only a single aircraft engine, which it sold shortly thereafter,

       generating little or no profit for investors. Moreover, F arias not only paid himself a salary,

       and paid a commission to himself and his sales force, but also diverted investor money to

       other purposes, including paying his own personal expenses, paying false investment

       returns to prior investors, and financing the construction of the Fair Oaks Country Store, a

       convenience store entirely unrelated to the purported IAL investment.




Information Farias 2/5
             Case 5:20-cr-00540-XR Document 6 Filed 11/17/20 Page 3 of 5




 Manner and Means:

        6.       Farias' s scheme was furthered through use of wire and mail communication to and

        from victim investors, including emails, traditional mailings, and use of wire transfers, in

        interstate and foreign commerce.

        7.       On multiple occasions in furtherance of the scheme, Farias transmitted or caused to

        be transmitted in interstate and foreign commerce signals via wire to investors and potential

        investors containing material misrepresentations of fact.

        8.       On multiple occasions in furtherance of the scheme, Farias caused investors to

        transmit in interstate and foreign commerce signals by wire for the purpose of sending

        money to IAL's bank accounts.

        9.      On multiple occasions in furtherance of the scheme, Farias transmitted signals in

        interstate and foreign commerce by wire for the purpose of routing victim money from

        IAL's bank accounts.

                                             COUNT ONE
                                              Wire Fraud
                                        [18 U.S.C. § 1343 & 2J

        10.     This Count One incorporates by reference, as if fully set forth herein, the General

       Allegations on pages    1   through 3 of this Information.

        11.     On or about the date set forth below, in the Western District of Texas and elsewhere,

       the Defendant, knowingly and with intent to defraud, having devised and having intended

       to devise a scheme and artifice to defraud, and for obtaining money and property by means

       of false and fraudulent pretenses, representations, and promises, for the purpose of

       executing that scheme and artifice, transmitted and caused to be transmitted by means of




Information Farias 3/5
             Case 5:20-cr-00540-XR Document 6 Filed 11/17/20 Page 4 of 5




         wire, radio and television communication in interstate and foreign commerce the writings,

         signs, signals, pictures and sounds described below:


             COUNT                    DATE                              DESCRIPTION

                                                  A $340,000 wire transfer from a trust company in
                                                  Oak Brook Illinois, acting on behalf of VICTIM-i,
                                                  to IAL's New York bank account based upon
                             March 15,2018        Farias's misrepresentations. On the same day,
                                                  Farias wired $250,000 from IAL's New York bank
                                                  account to the San Antonio, Texas bank account of
                                                  the Fair Oaks Country Store.

        All in violation of Sections 2 and 1343 of Title 18 of the United States Code.

     NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                                      [See FED. R. CRIM. P.     32.21

                                                       I.

                                  Forfeiture Statute for Wire Fraud
    [18 U.S.C. § 1343, subject to forfeiture    pursuant to 18 U.S.C. § 981(a)(1)(C), as made
                                  applicable by 28 U.S.C. § 2461(c)


              As a result of the foregoing criminal violations set forth in Count One, the United States
gives notice that it intends for forfeit, but is not limited to, the below-listed properties from

Defendant Victor Farias. Defendant shall forfeit all right, title, and interest in said properties to

the United States pursuant to    FED. R. CIUM. P.     32.2 and 18 U.S.C. § 981(a)(1)(C), which is made

applicable to criminal forfeiture by 28 U.S.C.    §   2461(c), which states

        18 U.S.C. § 981. Civil Forfeiture
              (a)(1) The following property is subject to forfeiture to the United States:
                    (C) Any property, real or personal which constitutes or is derived from
              proceeds traceable to . . . an offense constituting "specific unlawful activity" (as
              defined in section 1 956(c)(7) of this title), or a conspiracy to commit such offense.
Wire Fraud is an offense constituting "specified unlawful activity" as defined in Title 18 U.S.C. §
956(c)(7).




Information Farias 4/5
             Case 5:20-cr-00540-XR Document 6 Filed 11/17/20 Page 5 of 5




 Money Judgment

        A sum of money that represents the total amount of property, real or personal,
        involved in the violations for which the Defendant Victor Farias is liable.

 Substitute Assets

         If any of the property described above as being subject to forfeiture for the violations set
 forth above, as a result of any act or omission of the Defendant;

        a. cannot be located upon the exercise of due diligence;
        b. has been transferred or sold to, or deposited with, a third person;
        c. has been placed beyond the jurisdiction of the Court;
        d. has been substantially diminished in value; or
        e. has been commingled with other property which cannot be subdivided without
           difficulty;

it is the intent of the United States to seek forfeiture of any other property owned by Victor Farias
up to the value of said money judgment as substitute assets, pursuant to FED. R. CiuM. P. 32.2 and
21 U.S.C. § 853(p).




        GREGG SOFER
        United States Attorney


By:
        MTT IARDING
                                      Ar
        AsTtl      United States Attorney




Information   Farias 5/5
